DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “injected into the flow of hot air after the burner has a temperature below the temperature of the hot air into the roasting chamber”.  It would appear the claim should recite ‘injected into the flow of hot air after the burner has a temperature below the temperature of the hot air in the roasting chamber’
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is no antecedent basis for the term “the flow of hot air”.
Regarding claims 1 and 8, there is no antecedent basis for the term “the roasting process”.
Regarding claims 1, 8, and 9, there is no antecedent basis for the term “the roasting chamber”.
Regarding claims 1-6, there is no antecedent basis for the term “the burner”.
Regarding claim 2, it is unclear if the “a stream of oxygen containing gas” recited in lines 1 and 2 is the same as “the oxygen containing gas” recited in claim 1 or a different stream of oxygen containing gas.
Regarding claim 4, line 3, there is no antecedent basis for the term “the hot air”.
Regarding claim 11, it would appear that in reciting “wherein the coffee beans are selected from the group comprising:” an attempt is being made to recite claim 11 in terms of a Markush Group.  The improper phrasing of the Markush group renders the must be stated in the alternative, of which one acceptable form is ". . . selected from the group consisting of A, B, and C."  It is improper to use comprising language instead of “consisting of” in a Markush Group (MPEP § 2173.05(h) and § 2117).  
Claims 3, 5 – 7, and 10 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 2, 4, 5, and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sivetz US 3,964,175 in view of Falla US 3,109,718.
Regarding claim 1, Sivetz discloses a method capable of roasting coffee beans which method comprises heating the coffee beans until the temperature of the coffee beans is at least 180°C (450º F = 232º C) wherein the coffee beans are roasted in a rotating fluidized bed roaster (col. 3, paragraph 7).
Claim 1 differs from Sivetz in a stream of oxygen containing gas being injected into the flow of hot air after the burner.  Falla discloses it was notoriously old to inject a stream of oxygen containing gas (scouring air) into the flow of hot air (through the connection 31 for the scouring gas, perforated tube 32) during the roasting of coffee beans, which stream of oxygen containing gas is injected “after the burner” (burner 27), and that said injection is maintained until the end of the roasting process (col. 3, paragraph 4, 5, and fig. 2 and 3).  Falla is injecting a stream of oxygen containing gas into the flow of hot air during the roasting of coffee beans and maintaining said injection until the end of the roasting process for the art recognized function of mitigating the concentration of volatiles, which would include carbon monoxide, that are generated in the roasting chamber during the roasting process, which is the applicant’s claimed reason for doing so as well.  To therefore modify the fluidized bed roasting of Sivetz and inject a stream of oxygen containing gas into the flow of hot air as taught by Falla would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 2, it is not seen that patentability would be predicated on the specific temperature at which the oxygen containing gas would be injected into the flow of hot air, nevertheless, Sivetz discloses that undesired polluting volatiles, i.e. the volatiles desired to be mitigated, which would include carbon monoxide, would be liberated during the later portion of the roasting cycle making it obvious to start the 
Regarding claims 4 and 5, since the temperature at which coffee beans are roasted has to be carefully controlled based on the particular beans being roasted as well as the desired degree of roasting it would be obvious to the ordinarily skilled artisan to maintain the stream of oxygen containing gas injected into the flow of hot air after the burner below the temperature of the hot air in the roasting chamber so as not to interfere with the desired roasting profile.  Further it is not seen that patentability would be conferred based on the particular temperature at which the stream of oxygen containing gas would be injected into the flow of hot air absent strong and compelling evidence of criticality of the specific temperature at which the stream of oxygen containing gas would be injected thereto.  In any event, Sivetz in view of Falla disclose that coffees from different localities have different roasting temperature requirements (‘718, col. 1, paragraph 8) and therefore it is seen that the ordinarily skilled artisan would select the desired/required temperature based on the temperature requirements of the particular coffee beans that would be roasted as well as the desired degree to which said beans are to be roasted (MPEP § 2144.07).  It is also seen that Sivetz in view of Falla discloses the stream of oxygen containing gas (scouring air current) would also have a temperature below 180º C (350º F = 176º C). (‘718, column 5, paragraph 1).
Regarding claim 8, Sivetz in view of Falla disclose the stream of oxygen containing gas is introduced by the use of proportioning valves (scouring air entering the roaster as 22 is controlled by valves 49 and 51) (‘718, col, 4, paragraph 4 and fig. 2).
Regarding claim 9, it is not seen that patentability would be predicated on the amount of coffee beans that could be loaded into the roasting chamber.  Limitations relating to the amount of coffee beans that could be loaded in the roasting chamber would not be sufficient to patentably distinguish over the prior art.  The mere scaling up of a prior art roasting process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old roasting process so scaled.  Where the only difference between the prior art coffee bean roasting process and the claims is a recitation of the relative amount of coffee beans that could be loaded in a roasting chamber of the claimed coffee bean roaster and a coffee bean roaster having the claimed relative dimensions would not perform differently than the prior art coffee bean roaster, the claimed coffee bean roaster process would not be patentably distinct from the prior art coffee bean roasting process.  Nevertheless, Sivetz in view of Falla disclose the amount of coffee beans that could be loaded into the roasting chamber would be commercial quantities which would obviously be at least 25 kg.
Regarding claim 10, Sivetz in view of Falla disclose that the coffee beans can be roasted to any desired colour from light to dark and thus it is not seen that patentability would be conferred on the particular final colour the coffee beans would be roasted to as this would obviously depend on the particular style of coffee one would wish to produce as well as be an obvious matter of personal taste to the final consumer.
Regarding claim 11, Sivetz in view of Falla disclose that the coffee beans would be green coffee beans (‘175, col. 7, paragraph 4).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sivetz US 3,964,175 in view of Falla US 3,109,718 as further evidenced by NASA.
Regarding claim 3, Sivetz in view of Falla discloses the stream of oxygen containing gas would comprise air (‘718, col. 2, paragraph 1).  As further evidenced by NASA ambient air contains about 21 percent oxygen therefore it is seen that the stream of oxygen containing gas comprises at least 5 wt.% oxygen.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sivetz US 3,964,175 in view of Falla US 3,109,718 as further evidenced by Eichner US 2004/0142078.
Regarding claim 6, Sivetz in view of Falla disclose the concentration of volatiles, which would include carbon monoxide, would determine the volume of oxygen containing gas injected into the flow of the hot air after the burner and would be adjusted to mitigate said volatiles (the amount of scouring air entering the roaster at 22 is controlled) (‘718, col. 4, paragraph 4).  Eichner provides further evidence that it was well established to regulate a stream of oxygen containing gas to mitigate concentrations of carbon monoxide in coffee roasting processes (‘078, paragraph [0085]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sivetz US 3,964,175 in view of Falla US 3,109,718 as further evidenced by Yamamoto US 2018/0255802.
Regarding claim 7, Sivetz in view of Falla disclose their goal is to mitigate, that is to eliminate, to the greatest extent possible the volatiles produced during the roasting of coffee beans, which would include carbon monoxide, and that various parameters such as the injection of a stream of oxygen containing gas as well as the volume and temperature of said gas are controlled (‘718, col. 4, paragraph 4) to obtain maximum 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        08 April 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792